9 F.3d 114
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Joyce F. HEEN;  John H. Heen, Appellants,v.Gary HARRIS;  Arabian Associates, doing business asCelebration Farm and Training Center, LTD.; RobertBoggs;  Midwest Training Center, Appellees.
No. 92-3751NE.
United States Court of Appeals,Eighth Circuit.
Submitted:  November 10, 1993.Filed:  November 17, 1993.

Before FAGG, WOLLMAN, Circuit Judges, and VIETOR,* District Judge.
PER CURIAM.


1
We ordered this appeal submitted on the parties' briefs.  Having considered the record and the parties' arguments, we conclude the district court committed no error.  We also conclude an opinion would have no precedential value.  We agree with the district court that the parties made a binding settlement agreement, and the Heens' underlying claims were released in that agreement.  We also conclude the district court did not abuse its discretion in refusing to conduct an in camera review of privileged documents.  Accordingly, we affirm the district court.  See 8th Cir.  R. 47B.



*
 The HONORABLE HAROLD D. VIETOR, United States District Judge for the Southern District of Iowa, sitting by designation